Title: To George Washington from Major General Du Coudray, 23 July 1777
From: Du Coudray, Philippe-Charles-Jean-Baptiste Tronson
To: Washington, George

 

Sir
Philadelphia 23. July. 1777.

I have received last week the answer, with which your Excellency has honoured the respectful representations which I addressed to you, by Mons. de Goy, on the information which you were pleased to give me by your favour of the 30 June, concerning the resolution you had taken to leave at Springfield t[h]e 21 pieces of long construction, which came by the Amphitrite, and to cast them again into pieces of a leighter model; as well as to leave at Litchfield the 31 Swedish pieces, which came also by the same ship, untill those pieces were furnished with ammunition wagons and Gunners.
This answer of your Excellency informed me, that notwithstanding those representations, which I took the liberty to address to you, you still persist in the same resolution on both those objects.
Now, that the Congress has decided, that the ratification of my treaties with Mr Deane, their lawful representative, is inconsistent with the honour and safety of the United-States, I can no more consider those canon, as important means, by which I might have been useful to their service, and of which I should have been deprived, with an extreme regret; some, for ever; and the rest, for a considerable part of a campaign, already far advanced.
In order to support the representations, which I have offered to your Excellency on those two objects, I have now then, no more personal interest in them except that, which every man, who possesses an art, in which he has acquired some reputation, ought naturally to take in the support of the opinion, which he has advanced to the Chiefs of a great Nation, on reasons which he thought, and still thinks well grounded.
I cannot hope that this interest, merely relative to a private man, now without any rank in this country, can be sufficient to render the new observations, which I have now the honour to present to you, worthy of your consideration. but the objects which are treated in it, are so important, that they deserve, of themselves, that attention.
In that letter, which your Excellency favours by his actual answer, I have used several arguments, and many experiments, drawn from the Prussian, Austrian and French service, in the last war, to prove that the 21 pieces of long model, which you propose to leave at Springfield, in order to cast over again, are not of so difficult a transportation, as to deprive yourself voluntarily of them, in so urgent an occasion, as a campaign already begun; and especialy, to condemn them to be melted again, in a place where there is no foundery yet; and in a country where the only two men, who have taken in their heads to be founders, have, as yet, only given testimonies of their absolute ignorance.
To these arguments, and these experiments of the greatest Generals,

of Europe, such as the King of Prussia, and the Marechal Daun, have some times drawn no less than 400 pieces of canon, of which a large number were from 12 to 18, and even of 24 pounders, your Excellency opposes your own experience, and that of the British Generals in the country, where your army and theirs are operating. but I can with confidence continue to assure you, that, by the Knowledge which I have acquired of this country, by travelling thro’ the most mountainous and woody parts, I have seen nothing, in it, more difficult than in Westphalia, Hessia and Hanover, where I have already had the honour to tell your Excellency, that we drew with four, and even three horses, those same pieces, which you still think so heavy, as to impede your operations; and which, nevertheless, are not so heavy, nor so embarassing as ordinary bagage wagons of your army.
Your Excellency will perhaps think, that in warranting this transportation, I run no risk, since it is now decided, that I shall not command this Artillery. but before this decision, I took all risks on myself, not being able to presume that the Congress would annull a treaty made by their lawful representative at the principal Court of Europe, and by the assistance of one of the most respectable men of french nation.
As to the authority of the British Generals, which your Excellency thinks fit to join to your own, you will permit me to represent, that the Britain have not in this country the same ressources, which you can draw from it, for transportation; and moreover, having given all their application, and their Government all its attention, towards the Navy, all the distinguished Officers of this Nation, who were born with talents, applied themselves to that branch of the military art, encouraged by the favours of Government, and by the genius of the Nation; from whence it must follow that the British, by becoming models in all things relative to the naval affairs, have remained, in regard to the land service, inferior to Nations which this service was, either the sole, or the most important. this inferiority is so well proved, that in all wars of this kind, their pride has been humbled always by the choice of Generals in chief, Engeneers, and Artillery men from their allies.
Marlborough seems to be the only exception, for two centuries past; but he was the pupil of William, who was a Hollander, and the collegue of Eugene a frenchman.
Amongst the considerations, which I have alleged, as a compensation for the excessive weight which I have myself acknowleged in those pieces, your Excellency percives only two, which seem worthy of consideration; the one, a more exactness in firing; the other a projection of the ball to a greater distance; advantages, which you think too inconsiderable, to be prefered to that trouble, which would be occasioned by the over quantity of matter in those canon.

To this, I shall have the honour to answer to your Excellency, with respect to the more exactness in firing, I was very far from taking any notice of it; as I think, and I have demonstrated, in all that I have published concerning Artillery; which, on this subject, is reduced to prove, that the rectitude of whatever line depending only on two points, the shortest canon furnishes its shot with these two points, as well as the longest.
As to the second advantage, that of projecting the ball to a greater distance, I confess that I acknowledged it, in the longest canon; but I always regarded it, less a compensation, than as a consolation for the excess of the weight.
Besides the hipothesis from whence I always parted, is the possibility of choosing between long and short canon, of the same bore. with this possibility I shall always incline for the short pieces, proportioned agreeable to what I have mentioned in my preceeding letter to your Excellency; mobility in field Artillery being a very important quality, to which great sacrifices are to be made. but this hipothesis cannot be your Excellency’s; for, if you reject those 21 long pieces, you will not have 21 short ones, to replace them, at least, for this campaign.
Your Excellency still proposes to cast them a new on a leighter model, for the next campaign, without doubt. but perhaps you forget that the foundery at Springfield, where you intend to Keep them for this purpose, is not yet begun; and that the two only men, who have taken it in their heads, as I have already mentioned, to stile themselves founders in America, have only given compleat proofs of their ignorance in this art.
You take no notice of this defect in the funderies, nor on my observations on the true character of the funders, which I have had the honour to mention to you.
Neither do your Excellency answer me in what I mention that, with more Knowledge of Artillery, and particularly more means of execution, Mr du Plessis, or any other, might have proposed to you, viz. to reduce those 21 pieces to the weight of swedish pieces, without risking the loss of the metal, which is a consequence of melting over again, even when executed by the ablest artist; and that in a country, in which this metal, once lost, cannot possibly be replaced.
This proposal, as well as the preceeding observations, appeared to me however to merit your Excellency’s consideration.
I shall now mention what concerns the 31 Swedish pieces, which your Excellency still proposes to have at your camp; considering them as of a weight suitable to the mouvements of the army.
By the first letter you did me the honour of writing to me, you mentioned expressly, that you had determined they should remain at Litchfield,

untill they could be furnished with ammunition wagons, and a proper proportion of men.
The Amphitrite, in which I had shipped those 31 pieces and 21 others, having brought a great deal more powder and shot, than was necessary for the use of those 52 pieces, during two, and even three campaigns, supposing them continually in action, I represented to your Excellency that in order to supply ammunition-wagons, which I had not been able to obtain from the french Government, and not to render, by this defect, such a number of canon uselss, in so a critical a moment, as that of a campaign begun, it was only necessary to place ammunition-boxes, such as they are in this country, on common carriages, and to cover them with green hides, which are never scarce in an army.
As to the want of men for the service of those cannon, I represented to your Excellency in the same letter, that men might be formed in a wek’s time, and would have been so, long ago, had about 155 Germans and frenchmen belonging to the Boston’s troops, been put under the tuition of the commissioned and non commissioned officers, who came over in the Amphitrite, and who have been since three months in that town and on the roads, without employment, without being avowed, and without assistance; altho’ engaged in the service of the United states, by a formal treaty; and altho’ necessarily avowed by the Power, which had joined their destiny to that of the ammunition, which they accompanied.
To all which, your Excellency has answered that I had not understood your Ideas, in imagining, that you propose to detain those 31 pieces at Litchfield, untill the ammunition-wagons necessary for their service, should be made, and the Gunners raised; which, in effect, would have required much time; that you understood only to gather the whole; which in deed would have required much less time.
To this your Excellency’s answer I beg leave to observe.
1th by word furnished which you used in your preceding Letter, as I have above quoted, and which equaly applied both to the men and the wagons, I was not able to distinguish, whether your meaning was that the men should be raised, or drawn from the troops actualy existing; or whether the wagons were to be newly constructed, or only supplied.
2ly that by the letter which I had the honour to write you, it was not required to raise Gunners on purpose, for those canon; but only to take soldiers already raised, and dress them to this service. this is so particularly expressed in my letter, that I designed expressly, as I have just now related of, the Infantery’s or Artillery’s troops of Boston, to fournish the 155 men, which I reported to be necessary for this service.
3ly as to the ammunition-wagons, it is certain that I supposed that it

was necessary new ones to be made. but besides your indefinite expression, that I have just related, I was authorised to think so, as I have not seen, neither at Boston, at Springfield, nor in the park of your camp, any thing prepared for this purpose; and if they had been only to collect together, it appeared to me that the three months, that this canon have been on the road, would have been more than sufficient to have executed it.
On this article, and on the preceding, it is not then for want of attention, if, as your Excellency mentions, I have misunderstood your Ideas, in the first letter you did me the honour to write to me, the explanations which I now have presented you, will, I hope, convince you of my good intentions on this subject; and at same time, place in a proper light the important objects it contains.
In informing your Excellency the determination the Congress have taken in respect to my treaties, I have prevented, from the begining of this answer, the observations you might still make that, as I have no official capacity, which attaches me to the service of the United states, I cannot expect that the representations that I have now to offer you, can with propriety interfere with any arrangements Gal Knoex has made. I shall only take the liberty to add here, that your Excellency would probably have spared me this observation, if you had been pleased to consider, that in addressing you those representations, I alledged no other title to render them agreeable, than my zeal for your glory, and that of your army; nor, no other advantages to merit your confidence in this respect, than that of having seen above sixteen years of experience, more than any person in this country, in the Artillery service, three of which in the field; a constant employment in arsenals of all Kinds; and above all, lessons of the greatest master in Europe, who has vouchsafed, in a public manner, to acknowledge me as his particular pupil, and in this quality has procured me employment, by our successive Ministers, in the management of the succours that that governement has sent to the United-states.
As to Mons. Duplessis, on whom I have fixed the mistakes, which I thought, and still think, have been insinuated to your Excellency on the objects above mentioned, which never can directly concern but a commander of Artillery, and not a General of an army, necessarily occuped with more important objects, I dare think that you could not have realy imagined that I could have thought you would suffer yourself to be governed, by one of a so little experience and theory in the Knowledge of Artillery, as this young man. I beg that you will think that those objects, being of a nature regarding, at least, in a direct manner, persons only professing the art of Artillery, that was by a respectable conduct towards General Knoex, to whom I would spare the reproach of those errors, if

I made them fall on Mr Duplessis, whom I thought filled the place of his Aide de camp.
Your Excellency informs me that he is not of that rank. however every one assured me that he lived with Gal Knoex, and wore the green ribbon, which is the distinguished mark of such an officer; and I thought that I was the better founded in rendering him the object of an accusation, which decency prevented me from pointing at Gal Knox, as Mons. Duplessis is the only french officer of Artillery, which has supported himself agreeably in the army; and that the Ideas which have been given to your Excellency correspond perfectly with the little experience and intelligence that I know mons. du Plessis posseses in the art of Artillery. I have the honour to be with respect sir of your Excellency’s Most humble and obedient servant

Du Coudray

